DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-13, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayman (US 6,561,241, of record) and further in view of Nakakita (JP 2009-24073, newly cited).  
Rayman is directed to large earthmover vehicles including tires having outer diameters significantly greater than 45 inches (Column 4, Lines 40-52).  The tire of Rayman further includes a plurality of steel cord reinforced belt layers (Column 7, Lines 10-36).  In such an instance, however, Rayman is silent with respect to a skim rubber or topping rubber composition associated with said belt layers.
Nakakita, on the other hand, is similarly directed to tire constructions (in general) having steel cord reinforced belt layers (Paragraph 1).  More particularly, Nakakita teaches a preferred specific skim rubber composition comprising a blend of fillers- 30 phr to 60 phr of carbon black and 10 phr to 70 phr of silica (Paragraph 27).  Nakakita states that such a composition provides, for example, good adhesion and improved durability (Abstract).  It is noted that an exemplary composition of Nakakita includes 40 phr of carbon black and 20 phr of silica and such is extremely similar to the claimed combination of filler (Abstract and Table 2).  Given such an exemplary composition and the general range detailed above, one of ordinary skill in the art at 
Also, with respect to claim 1, the claimed modulus properties (for the carbon black) appear to be consistent with well-known and conventional carbon blacks used in tire rubber compositions.  It is additionally noted that Nakakita teaches carbon blacks have a nitrogen absorption specific surface area between 70 and 130m2/g (Paragraph 28) and such fully encompasses those described by Applicant (Paragraph 13).  Carbon black N330, for example, satisfies the disclosed properties in Paragraph 13 of Applicant’s original disclosure and is consistent with carbon blacks taught by Nakakita (extremely well known and conventional carbon black).  There is no evidence that the claimed properties (for the carbon black) are achieved by unique processing or additional factors- they do in fact appear to represent well-known and conventional carbon blacks used in tire rubber compositions.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range of modulus values.  Looking at Table 1 in Applicant’s specification, a multitude of parameters (type of carbon black, carbon black loading, inclusion of a blend of fillers) are varied between Comparative Example A and Experiment 1 making it unclear if any realized benefits are a function of the type of carbon black and/or the loading of carbon and/or the inclusion of a blend of fillers.  For example, any realized benefits might be a direct function of including a blend of reinforcing fillers (in which case the modified tire of Rayman in view of Nakakita would demonstrate any realized benefits).  Table 1 fails to include compositions having a blend of fillers in which the carbon black has a modulus outside that required by the claimed invention.             

Regarding claim 3, belt layers are conventionally formed with a plurality of metal cords (e.g. zero degree plies are formed by winding rubber tapes having a plurality of cords and working plies are formed with a plurality of cords arranged between axial ends of said plies).
	With respect to claim 4, belt layers are defined by skim rubber in direct contact with reinforcing elements (basic structure of cord reinforced layers in tires).
As to claims 9, 13, 14, and 18, Nakakita teaches a composition including carbon black (30-60 phr) and silica (10-70phr).  When 10 phr of silica is included, as taught by Nakakita, the ratio is necessarily between 3:1 and 6:1 and such fully encompasses the claimed ratios.
With respect to claims 10, 11, 13, and 19, the claimed carbon blacks are consistent with those that are conventionally used in a wide variety of tire rubber compositions.   As detailed above, Nakakita teaches carbon blacks having a nitrogen absorption specific surface area between 70 and 130 m2/g and such fully encompasses the claimed range.  Additionally, conventional carbon blacks, such as N330, satisfy each of the claimed characteristics and are consistent with the disclosure of Nakakita.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed type of carbon black (Comparative Example A in Table 1 is devoid of silica, as taught by the closest prior art of record, and thus, it is unclear of any realized benefits are a function of using a blend of fillers and/or the type of carbon black).  
With respect to claims 12 and 20, a fair reading of Rayman suggests a “bias” tire construction, it being noted that Rayman describes such a construction as corresponding with cords inclined between about 25 and 50 degrees with respect to an equatorial plane of the tire (Column 1, Lines 54+).   
As to claim 15, the exemplary composition of Nakakita includes 6 phr of sulfur (Abstract).
Regarding claims 21 and 22, the rubber composition of Nakakita includes a cobalt compound (Abstract).
With respect to claim 23, the claimed properties appear to necessarily result when using a specific topping rubber composition and such is the case in the modified tire of Rayman.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-13, and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 13, 2021